Hill, J.
(After stating the foregoing facts.)
“No nuncupative will shall be good that is not proved by the oaths of at least three competent witnesses that were present at the making thereof; nor unless it be proved that the testator, at the time of pronouncing the same, did bid the persons present, or some of them, bear witness that such was his will, or to that effect; nor unless such nuncupative will was made in the time of the last sickness of the deceased, and in the house of his habitation or dwelling or where he has been resident for the space of ten days, or more, next before the making of such will, except where such person was surprised or taken sick, being from his own home, and died before he returned to the place of his dwelling.” Civil Code (1910), § 3925. “Application for probate of a nuncupative will must be made before the court within six months after the death of the testator, and the substance of the testamentary dispositions must be reduced to writing within thirty days after the speaking of the same.” § 3926. “Upon all applications for probate of nuncupative wills, the same notice must be given to the heirs at law as required on probates in solemn form of other wills.” § 3927. The above provisions of the Code were complied with in the probate of the will in the present case.
The rulings on the admissibility of evidence do not show such error as will require a reversal.
The evidence authorized the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.